Citation Nr: 0823870	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  02-04 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from December 1979 to 
February 1986.  

This appeal arises from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board of Veterans' Appeals (Board) remanded the veteran's 
claims in August 2002 to afford the veteran a hearing before 
a Veterans Law Judge at the RO.  In June 2003 the veteran 
appeared and gave testimony before a Veterans Law Judge who 
is no longer with the Board.  In April 2008, the Board sent a 
letter to the veteran informing him of that fact and offering 
him an opportunity to request another hearing.  The veteran 
did not respond.  

In June 2006, the Board issued a decision denied all the 
veteran's other claims and reopening his claim for service 
connection for a psychiatric disorder.  The claim was 
remanded to afford the veteran a VA examination and to obtain 
his records from the Social Security Adminstration (SSA).  
The development ordered has been accomplished to the extent 
possible.  Stegall v. West, 11  Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  Service medical records document the veteran received 
treatment in service for alcohol abuse.  There are no records 
of treatment for any symptoms of an acquired psychiatric 
disorder in service, other than alcohol or substance abuse.  

2.  On his Report of Medical History at separation in 
December 1985 the veteran reported a history of depression, 
excessive worry and nervous trouble.  

3.  The veteran was hospitalized in March and April 1996 at 
VA for treatment of substance abuse, with diagnoses of 
dysthymic disorder, continuous polydrug dependence-alcohol 
and cocaine, and a paranoid personality disorder.  

4.  There is no competent medical evidence in the claim 
folder which provides a nexus between the veteran's currently 
diagnosed psychiatric disorders and service.  


CONCLUSION OF LAW

The criteria for service connection for an acquired 
psychiatric disorder, including PTSD, have not been met.  
38 U.S.C.A. § 1131, 1133 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007).  

By letters dated in August 2001, February 2004, March 2004, 
September 2004, and March 2005, VA satisfied the foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, 21 Vet. App. 165 (2007); Mayfield v. 
Nicholson, 20 Vet. App. 537, 543 (2006).

38 U.S.C.A. § 5103(a) notice requirements also apply to all 
five elements of a service connection claim:  veteran status, 
existence of a disability, a connection between the veteran's 
service and the disability, degree of disability, and 
effective date of the disability.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).  The veteran was not adequately 
notified of the type of evidence necessary to establish a 
disability rating or effective date for any increase.  
Despite the inadequate notice, the Board finds no prejudice 
to the veteran in proceeding with the issuance of a final 
decision.  Bernard v. Brown, 4 Vet. App. 384 (1993).  As the 
Board concludes below that the preponderance of the evidence 
is against the veteran's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.  

With respect to VA's duty to assist, the Board notes that the 
available records from the sources identified by the veteran, 
and for which he authorized VA to request, have been 
associated with the claims folder, including his VA records, 
private medical records and records from the Social Security 
Administration.  38 U.S.C.A. § 5103A.  In addition, the Board 
ordered that the veteran be afforded a VA examination.  The 
claims folder includes a copy of an August 2007 letter 
notifying the veteran of the date of the scheduled VA 
examination.  According to tracking data from the United 
States Postal Service the notice was delivered to the veteran 
at his last known address.  The veteran failed to appear for 
his examination.  As such, the Board finds that there is no 
further action to be undertaken to comply with the provisions 
of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159, and 
that the veteran will not be prejudiced as a result of the 
Board's adjudication of his claims.  

Relevant Laws and Regulations.  To establish service 
connection for a claimed disability, the facts as shown by 
evidence must demonstrate that a particular disease or injury 
resulting in current disability was incurred during active 
service or, if preexisting active service, was aggravated 
therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  

Service connection may also be granted on a presumptive basis 
for certain chronic disabilities, including psychosis, when 
they are manifested to a compensable degree within the 
initial post service year.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2007).  

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
inservice stressor occurred.  38 C.F.R. § 3.305(f) (2007).  

When a claimant, without good cause, fails to report for an 
examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  When the examination was scheduled in 
conjunction with any other original claim, a reopened claim 
for a benefit which was previously disallowed, or a claim for 
increase, the claim shall be denied.  38 C.F.R. § 3.655 
(2007).  

Factual Background and Analysis.  In June 2006, the Board 
remanded the veteran's claim for service connection for an 
acquired psychiatric disorder, in part, to obtain a medical 
opinion as to the onset date and a possible nexus between his 
current psychiatric disorders and service.  The veteran 
failed to report for that examination.  There is no 
indication in the claims folder that he did not receive the 
letter notifying him of the scheduled VA examination.  The 
letter notified him of the consequences of failing to report.  
(The Board notes that the veteran has previously failed to 
report for scheduled VA examinations in conjunction with 
other VA benefit claims.)  No communications have been 
received from the veteran providing good cause for his 
failure to report of VA examination.  The Board has no 
recourse, but to adjudicate the claim based on the evidence 
of record.  

The service medical records in the claims folder do not 
include a copy of a Report of Physical Examination at service 
entrance.  They do include a Screening Physical Examination 
for Army Recruitment dated in November 1979 on which the 
veteran denied any history of a nervous condition.  Also of 
record is a December 1979 Report of Medical History, dated in 
December 1979 on which the veteran again denied any history 
of depression, excessive worry, or nervous trouble of any 
sort.  

Beginning on October 15, 1984 service medical records include 
ADAPCP Client Intake Records.  They reveal the veteran was 
diagnosed with alcohol abuse and had received one Article 15.  
He was self referred for treatment.  Inpatient detoxification 
was considered unnecessary.  His drug and alcohol profile 
noted he had used alcohol and cannabis.  

A December 1984 "psych note" revealed the veteran and his 
wife had come to the examiner.  He had received an Article XV 
and been demoted in rank.  His wife wanted him out of the 
Army.  The veteran was asking for a Chapter 13 discharge.  He 
did not however, report any symptoms of a psychiatric 
disorder.  

In January 1985, the veteran was admitted for treatment of a 
viral syndrome.  He was hospitalized for 2 days.  This is the 
only record of the veteran being hospitalized in service.  

A January 1985 ADAPCP Client Intake Record includes the 
counselor's assessment that the veteran was not progressing 
with his alcohol rehabilitation.  

A March 1985 note from the "Dept of Psych' noted the veteran 
had a follow up appointment and that he was solving his 
problem.  He was moving to government quarters and getting 
along with his superiors.  

April 1985 and July 1985 ADAPCP Client Intake Records noted 
he was in individual and/or group counseling and was 
progressing in his rehabilitation.  

Service medical records document that the veteran was 
involved in a bus accident and thrown out of his seat on 
April 16, 1985.  An orthopedic Consultation Sheet reveals 
that the veteran was a passenger in the bus when it struck a 
concrete wall and he was thrown across the seats on the bus 
striking his neck laterally.  

A December 1985 Report of Medical Examination for separation 
is checked abnormal beside psychiatric evaluation.  Substance 
abuse ETOH is written beside the check mark.  Under the 
summary of defects and diagnoses is written "Alcohol Rehab. 
Failure."  A mental status evaluation was requested as the 
veteran was being considered for discharge because of 
unsuitability.  The evaluation revealed the veteran's 
behavior was normal.  He was fully alert.  His affect was 
unremarkable.  His thinking process was clear.  His thought 
content was normal.  His memory was fair.  He was considered 
to have the mental capacity to understand and participate in 
proceedings.  

The veteran's DD Form 214 reveals he was separated due to 
alcohol rehabilitation failure.  

The first documentation in the claims folder of symptoms of a 
psychiatric disorder, other than substance abuse, appears in 
March and April 1996 VA records.  The veteran presented to 
the VA facility with recent excessive intake of alcohol.  He 
was admitted for detoxification.  He had been drinking for 
several years and using cocaine.  The discharge summary 
includes diagnoses of dysthymic disorder, poly-drug 
dependence continuous-alcohol and cocaine, and a paranoid 
personality disorder.  

In January 2001, VA treatment records reveal the veteran was 
being treated and had been getting testosterone injections 
since 1998.  He had a history of hospitalizations for major 
depression and alcohol abuse.  He had used cocaine, five 
years ago.  He had not worked since 1998 after a car accident 
in which he sustained a whiplash injury.  He had nightmares 
about the truck crash he was involved in while in service in 
Germany.  Based on that statement from the veteran, the VA 
nurse practitioner seeing him for the first time included a 
diagnosis PTSD in her assessment.  

VA, private and Social Security Records dating from 2001 to 
the present include diagnoses of schizophrenia, depression, 
dysthymia, polysubstance abuse, schizoaffective disorder, 
affective disorder, and paranoid personality disorder.  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

The Board noted the veteran and his representative contended 
at his hearing in June 2003 that he was treated in service 
for a "nervous condition."  (T-2,3,4,5,6)  Clearly, that 
treatment was for alcohol abuse.  There is no record in 
service of any treatment for a psychiatric disorder, other 
than alcohol abuse.  Indeed, there is no documentation of any 
treatment for psychiatric symptoms other than alcohol abuse 
until March 1996, some ten years after the veteran's 
separation from the service.  The Mental Status evaluation 
conducted as part of his separation found his affect was 
unremarkable and the veteran was alert and fully oriented.  
The records on the two occasions the veteran spoke to the 
"psych dept" in service do not include any complaints of 
depression.  In fact, the veteran first requested a Chapter 
13 separation and then told the examiner he was doing well on 
his next visit.  Only on his Report of Medical History did he 
indicate any depression or worry.  

Without a medical opinion linking the veteran's currently 
diagnosed psychiatric disorders to service, specifically to 
the symptoms of depression and worry he noted at separation, 
there is no basis for granting service connection.  There is 
no evidence of anything other than alcohol abuse in service 
or during the initial post service year.  The first 
complaints and record of hallucinations and hearing voices 
appears in October 2001 VA records.  That is many years after 
the veteran was separated from the service in February 1986.  
It also occurred after the veteran admitted a history of 
cocaine abuse.  

The assessments of PTSD in the claims folder do not include 
any complete evaluations which demonstrate the criteria for 
diagnosis of PTSD has been met.  The service records do 
verify that the veteran was injured in a bus accident in 
service.  However, that does not provide evidence 
demonstrating that the bus accident in service is of the 
nature and severity to support a diagnosis of PTSD.  The VA 
records only document that the veteran reported nightmares 
about the bus or truck accident in service and in one entry 
said he had flashbacks.  Interestingly while the veteran 
reports having nightmares or flashbacks about the accident he 
has incorrectly described it as involving a truck rather than 
a bus.  The Board also noted he was involved in a car 
accident in 1998.  There has been no psychiatric examination 
which linked his current symptoms to the bus accident in 
service.  A careful review of the VA record noting PTSD, 
clearly indicates that the veteran was being seen for the 
first time by a VA nurse practitioner who was doing an intake 
examination based largely on the statements of the veteran as 
to his history.  Based on his statement that he had 
nightmares, and no other symptoms, she recorded an assessment 
of PTSD.  The veteran was to be referred to mental health for 
an evaluation.  That assessment based as it is on one symptom 
is of little probative value.  When the veteran was 
subsequently hospitalized in November 2002 at a private 
hospital there is no mention of PTSD, schizophrenia was 
diagnosed.  

In weighing the evidence the Board has placed little weight 
on the statements of the veteran.  They are inconsistent with 
the contemporaneous service records.  In addition, Social 
Security records note that the diagnosis of schizophrenia was 
questionable.  A consultive examiner for SSA reported the 
veteran was malingering and did not find a basis for a 
diagnosis of a psychotic disorder.  The Board has also noted 
the veteran is selective as to his memory and has not 
reported his treatment in service for alcohol abuse to 
subsequent care providers.  The Board has concluded the 
veteran's credibility is questionable.  Particularly when the 
veteran has a history of years of alcohol and cocaine abuse, 
both of which may affect mood and can cause psychotic 
symptoms.  Even if the Board accepted his statements he is 
not competent to make a medical diagnosis or to relate a 
medical disorder to a specific cause.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

The Board has concluded the preponderance of the evidence is 
against the veteran's claim for service connection, as there 
is no credible evidence supporting a finding of either 
symptoms in service, symptoms of psychosis during the initial 
post service year or a link between service and the currently 
diagnosed disorders.  


ORDER

Service connection for an acquired psychiatric disorder, 
including PTSD, is denied.  



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


